Title: Quincy July 12. Tuesday.
From: Adams, John
To: 


       Yesterday mow’d all the Grass on Stony field Hill. To day ploughing for Hilling among the Corn over against the House. Brisler laying the foundation of the new Barn which is to be rais’d tomorrow, at the East End of my Fathers barn. Puffer and Sullivan Lathrop ploughing among Potatoes in the lower Garden.
       This Journal is commenced, to allure me into the habit of Writing again, long lost. This habit is easily lost but not easily regained. I have, in the Course of Life, lost it several times and regained it as often. So I will now. I can easily credit the Reports I have heard of Dr. Robertson the Scottish Historian, who is said to have lost the Habit of Writing for many Years: but he reacquired it, before his death, and produced his Inquiry into the Knowledge of the Ancients of India.
       In the Course of my Walk, this morning to my new Barn, I met Major Miller, who offered to sell me his Cedar Swamp and Woodlot of 20 Acres, beyond Harmans, descended from his Grandfather and Father. His Price £9 = 30 dollars per Acre. Part of it has never been cutt—Part cutt 20 Years ago and grown up very thick. Billings came home before dinner, but did no Work.
      